DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/07/2021 has been entered. Claims 1 and 3-9 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aaron (US 20070186706 A1).
Regarding claim 1, Aaron discloses a rack (see Fig. 3, 2), including a plurality of first teeth (3) arranged in a straight line, each of the first teeth having a first crown portion (see annotated Fig. 3 below, portion between A-A), the first crown portion being defined by a range between any two adjacent first nodes (see annotated Fig. 3 below, A), a surface of the first crown portion being defined as a first contact surface having a convex circular arc shape (see Fig. 3), a first root portion (4) being defined between the first crown portions of every adjacent two of the first teeth (see Fig. 3) and a concave surface thereof being defined as a first non-contact surface (see annotated Fig. 3 below, ; a gear (1; Note: Merriam-Webster defines a gear as: a toothed wheel. As such, the pinion 1 is considered a gear), including a plurality of second teeth (8) arranged around the gear, a second root portion (14) being defined between every adjacent two of the second teeth, the second root portion being defined by a range between any two adjacent second nodes (see annotated Fig. 3 below, B), a surface of the second root portion being defined as a second contact surface having a concave circular arc shape (see Fig. 3), each of the second teeth having a second crown portion (see annotated Fig. 3 below, portion between B-B) defined as a second non-contact surface (see annotated Fig. 3 below, surface of 8 between B-B), wherein the gear is meshed with the rack, and a respective second contact surface and a corresponding first contact surface are in close contact with each other in a circular arc shape (see Fig. 3), wherein, the second non-contact surfaces are devoid of contact with the corresponding first non-contact surfaces (see annotated Fig. 3 below, wherein the surface of 4 between A-A does not contact the surface of 8 between B-B). Additionally, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this instance, the preamble “a low-noise lifting device” is an intended use of the invention, and therefore “a low-noise lifting device” is not considered a claim limitation and is of no significance to claim construction.
Regarding claim 8, Aaron discloses the first crown portion (see annotated Fig. 3 below, portion between A-A) and the second root portion (14) have corresponding arc shapes (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 20070186706 A1) in view of Kim (US 20200345139 A1).
Regarding claim 3, Aaron fails to disclose the rack is provided with a retaining portion that extends perpendicularly relative to the rack and has an L-shaped cross section. However, Kim teaches the rack (see Fig. 3, 140) is provided with a retaining portion (112) that extends perpendicularly relative to the rack and has an L-shaped cross section (see Fig. 3). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Aaron with a retaining portion, as taught by Kim, to secure the rack to a body and to allow for relative motion between the body and a moveable rail. In other words, allow the rack and pinion device to be used in a sliding body.


    PNG
    media_image1.png
    342
    536
    media_image1.png
    Greyscale

1 - US 20200345139 A1 Fig. 3 Annotated

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Aaron does not disclose “wherein a surface of the first root portion is defined as a first non-contact surface, a surface of the second crown portion is defined as a second non-wherein a surface of the first root portion (see annotated Fig. 3 above, portion between A-A) is defined as a first non-contact surface (see annotated Fig. 3 above, surface of 4 between A-A), a surface of the second crown portion (see annotated Fig. 3 above, portion between B-B) is defined as a second non-contact surface (see annotated Fig. 3 above, surface of 8 between B-B), when the gear (1) is meshed with the rack (2), the second non-contact surface (see annotated Fig. 3 above, surface of 8 between B-B) is not in contact with the first non-contact surface (see annotated Fig. 3 above, surface of 4 between A-A)”.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658